Citation Nr: 9904086	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-12 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to May 
1989.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

One of the issues certified on appeal was service connection 
for arthritis involving the low back.  In March 1998, this 
case was Remanded to the RO for additional development of the 
evidence.  In an August 1998 rating action, the RO granted 
service connection for arthritis involving the low back.  
This represents a complete grant of the benefit sought on 
appeal regarding this issue.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  There is no competent medical evidence confirming the 
presence of degenerative arthritis of the hips.



CONCLUSION OF LAW

The claim for entitlement to service connection for 
degenerative arthritis of the hips is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for degenerative arthritis of the hips.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well grounded claim is described as one which is plausible, 
one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
United States Court of Veterans Appeals (Court) has further 
held that where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded-
claim requirement of section 5107(a).  Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc).  Thus, in order for a 
service connection claim to be well grounded, there must be 
(1) evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

Compensation is payable to a veteran for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998).  Service connection may 
be granted for a disability which is proximately due to or 
the result of a service connected disability. 38 C.F.R. § 
3.310 (1998).

The veteran contends that he has osteoarthritis of the hips 
that were first manifested during service.  In the 
alternative he asserts that the arthritis of the hips is 
secondary to his service connected knee disability.  

Service connection is in effect for the following:  arthritis 
of the low back, evaluated as 20 percent disabling; arthritis 
of the knees, evaluated as 10 percent disabling; 
nephrolithiasis by history, urethral stricture, bilateral 
hearing loss, residuals of an appendectomy, and residuals of 
a tonsillectomy, each evaluated as noncompensable.

A review of the veteran's service medical records shows no 
complaint or finding diagnostic of a chronic disability 
involving the hips. A January 1989 medical evaluation board 
examination showed no abnormality pertaining to the hips. 

Subsequent to service, the veteran underwent a VA medical 
examination in August 1989.  The examiner noted that the 
range of motion was normal in all joints, in all parameters 
of measurement.  No reference was made to a hip disease or 
injury.

The veteran received intermittent treatment at VA and 
military facilities from 1990 to 1996 for various disorders.  
These records contain no finding diagnostic of a chronic 
disability involving the hips. 

The veteran underwent a VA compensation examination in 
January 1997.  The veteran indicated that he had recently had 
an MRI scan at Keesler Air Force Base which revealed the 
presence of degenerative changes in the back and hips.  He 
indicated that he had bilateral hip pain worsened by 
activities such as weight bearing for long periods and 
squatting, stooping, or going up-and-down stairs or steps.  
There was no radiation of pain out of the back into the lower 
extremities.  

Physical examination revealed that he walked somewhat slowly 
with a straight limp on the left.  He was able to stand 
erect.  There were no spasms or tenderness of the lower back.  
Range of motion of the hips, right over left, were flexion of 
100/95 degrees, abduction of 30/35 degrees, internal rotation 
of 10/15 degrees, and external rotation of 40/45 degrees.  He 
reported pain in the back and hip on range of motion testing 
of the hips.  He performed a satisfactory heel-and-toe walk.  
He could only squat 1/3 the way down and arise with 
complaints of back pain.  Reflexes and sensation were intact 
in the lower extremities.  

An impression of osteoarthitits of the knees, back and hips 
was provided.  The examiner commented that rather than saying 
the knees led to the hips/back, it is more likely that this 
is a part of a generalized arthritic process.  X-rays for VA 
purposes taken in January 1997 showed normal hips.

The veteran underwent a VA compensation examination in July 
1998.  The examiner noted that the service medical records 
showed no evidence of arthritis of the low back or hips.  The 
examiner indicated that, regarding the hips, no arthritis of 
the hips was shown by the Keesler records.  Physical 
examination revealed a full range of motion of the hips, 
although there was some pain on motion noted.  X-rays of the 
anterior-posterior pelvis showed no abnormality of the hips.  
The examiner provided an impression of subjective complaints 
of bilateral hip pain on motion, however, no definite 
arthritic changes noted at this time.

The evidence of record does not show that the veteran 
currently has degenerative arthritis of the hips, nor that he 
otherwise has a hip disability that is attributable to his 
period of active service.  Although there is evidence that 
the veteran presently has subjective pain on motion, there is 
no indication by a competent authority that the current 
disability is related to service or to a service connected 
disability.  Therefore, pursuant to Caluza, his claim cannot 
be characterized as plausible.  The veteran, as a layman, is 
not competent to establish a diagnosis or etiology of a 
condition. See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992) (layperson is generally not competent to render an 
opinion on a matter requiring medical knowledge, such as 
diagnosis or causation); See also Moray v. Brown, 5 
Vet.App. 211, 214 (1993).  Since the veteran has not 
presented a well-grounded claim for service connection for 
degenerative arthritis of the hips, the claim must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board also notes that, if the veteran produces competent 
medical evidence relating a current hip disability to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).
 

ORDER

Entitlement to service connection for degenerative arthritis 
of the hips is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -


